Citation Nr: 1032585	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1959 to July 1960. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied the Veteran's claim for service connection for the 
residuals of a head injury. 

In February 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of this 
transcript has been associated with the record.

This case previously reached the Board in April 2009.  At that 
time, the Veteran's service connection claim was remanded for 
further development.  The case has been returned to the Board for 
further appellate consideration.  

In written correspondence in June 2010, the Veteran directly 
submitted additional evidence to the Board.  The agency of 
original jurisdiction (AOJ) has not considered this new evidence; 
however, in August 2010 the Veteran's representative provided a 
statement waving initial RO consideration.  See 38 C.F.R. 
§ 20.1304(c) (2009).  Thus, there is no requirement for a remand 
to the AOJ for initial consideration of the new evidence.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent evidence that the Veteran currently 
experiences any residuals of a head injury.


CONCLUSION OF LAW

The residuals of a head injury were not incurred in or aggravated 
by the Veteran's military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letters from the 
agency of original jurisdiction (AOJ) to the Veteran dated in 
December 2004 and May 2006.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence that VA would 
seek to provide; and (3) informing him about the information and 
evidence that he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Furthermore, the May 2006 letter from the AOJ advised the Veteran 
of the elements of a disability rating and an effective date, 
which are assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, the Veteran 
has received all required notice in this case, such that there is 
no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary Dingess notice 
prior to initially adjudicating his claim in February 2005, the 
preferred sequence.  But in Pelegrini II, the United States Court 
of Appeals for Veterans Claims (Court) clarified that in these 
situations VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure that the 
Veteran receives (or since has received) content-complying VCAA 
notice, followed by readjudication of his claim, such that the 
intended purpose of the notice is not frustrated and he is still 
provided proper due process.  Id. 120.  In other words, he must 
be given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the AOJ cured the timing notice after sending an additional 
VCAA and Dingess compliant notice letter in May 2006 by 
readjudicating the case by way of the July 2006 rating decision, 
the June 2007 SOC, and the September 2009 SSOC.  Therefore, since 
the subsequent readjudication cured the timing error and because 
the Veteran did not challenge the sufficiency of his notice, the 
Board finds that VA complied with its duty to notify.  In 
essence, the timing defect in the notices has been rectified by 
the latter readjudications.  In addition, the Veteran has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009).

In addition to notification, there is a duty on VA to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment records 
(STRs), VA treatment records, and a VA medical examination 
regarding the Veteran's alleged residuals of an in-service head 
injury.  The Veteran has submitted personal statements and 
hearing testimony.  The Veteran has not provided authorization to 
obtain any additional private medical records, nor has he 
indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.

Furthermore, the Board is also satisfied as to substantial 
compliance with its April 2007 remand directives.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  At that time, the Board 
remanded the Veteran's claim to the Appeals Management Center 
(AMC) for three actions.  First, the AOJ was to offer the Veteran 
an opportunity to provide new medical evidence, and the AOJ was 
to pursue any current medical records.  This was accomplished in 
the June 2009 letter to the Veteran, and the AOJ also obtained VA 
medical treatment records dating from November 2002 to May 2007.  

Second, the AOJ was to provide the Veteran with a VA neurological 
examination, by an appropriate specialist, to address whether any 
residuals of a head injury were due to his in-service head 
injury, as well as any possible intercurrent causes.  The 
examination was provided in July 2009.  The Board notes that the 
examiner did not specifically answer whether or not any current 
residuals of a head injury were due to the Veteran's in-service 
blow to the head.  However, the Court recently clarified that 
only substantial compliance, and not strict compliance, with the 
terms of an opinion request are required.  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  In this case the examiner indicated that 
the neurological examination did not reveal any disorder which 
could be related to a history of a blow to the head, such that 
the question remanded for review was rendered moot.  Therefore, 
this request was clearly substantially complied with.

Finally, the AOJ was to readjudicate the Veteran's claim.  This 
was accomplished via the September 2009 SSOC.  Therefore, the 
Board concludes that the April 2009 remand directives have been 
substantially complied with. 

Finally, the Board notes that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the July 2009 examiner 
provided a review of the history of the Veteran's relevant 
disorders and complaints, and thoroughly examined the Veteran, 
noting the results of the examination.  The examiner concluded 
that there was no evidence to show that the Veteran currently 
experiences any current disorder which might be related to his 
service.  As such, the examination provided thoroughly addressed 
the Veteran contentions and the relevant evidence of record.  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claim has been 
met, such that no further remand is necessary. 

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be shown 
by satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no official 
record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). However, the provisions of 38 U.S.C.A. § 1154(b) do not 
establish a presumption of service connection, but eases the 
combat Veteran's burden of demonstrating the occurrence of some 
in-service incident to which the current disability may be 
connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That 
is, the statute provides a basis for determining whether a 
particular injury was incurred in service, but not a basis to 
link the injury etiologically to the current condition.  Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 
523-24 (1996).  Service connection by way of the combat 
presumption may also be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits. 
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for the Residuals of a Head Injury 

The Veteran alleged that he experienced a concussion during his 
military service.  See the Veteran's October 2004 claim.  He has 
alleged that, while alone in the barracks, he received a blow to 
the back of his head, causing a slight cut and bump, and he 
almost passed out.  See the Veteran's February 2006 statement, 
and the February 2008 hearing transcript pges. 3-4, 7.  The 
Veteran also indicated that he injured his head in a motor 
vehicle accident (MVA) in May 1959.  See the February 2008 
hearing transcript pges. 2-3.  He indicated that "[a]t some 
point, later on, [he] began to have disorientive episodes, which 
continue to this day."  See the February 2006 statement; see 
also the VA medical treatment records dated August 2006, May 
2007, and February 2007, and the hearing transcript pges. 5-6, 9.  
He has also indicated that he was treated in the hospital during 
service for his head injury, and that current treatment records 
show that the Veteran continues to receive treatment for 
"episodes due to head trauma."  See the Veteran's June 2006 
statement, and the hearing transcript pges. 4, 6, 8.  Finally, 
the Veteran has indicated that his current temporary ischemic 
attacks (TIAs) are due to his in-service head injuries.  Hearing 
transcript pg. 6.

The Veteran's statements are partially supported by the evidence 
of record.  His STRs show that he was treated after a car 
accident in May 1959, and also treated for dizziness, headaches, 
and nausea during active service in February and April 1960.  In 
June 1960, STRs also show he was treated for "disorientive 
episodes," diagnosed with "chronic, gross immaturity, which is 
best described as inadequate personality," found unfit for 
service and discharged.  

Furthermore, shortly after his release from active service, in 
August 1960, the Veteran applied for service connection for a 
nervous disorder and headaches, and submitted a statement from a 
friend, E.H., indicating that the Veteran was experiencing 
episodes of depression, nausea, and black-outs.  A private 
treatment record dated in June 1960 by M. Lathram, M.D., also 
indicates that the Veteran had experienced bouts of amnesia at 
around that time.  In support of his claim, the Veteran also 
provided a statement from his ex-wife (S.A.) dated in June 2006, 
who stated that she knew the Veteran during his service and 
after, and that he injured his head in-service and became a 
"different person."  She stated that he began to have periods 
where he was disoriented and confused, and he began to have 
severe headaches.  

The Veteran's statements of current treatment for a disorder 
involving episodes of dizziness and disorientation are also 
supported to the extent that the Veteran's VA medical treatment 
records show evidence of treatment for TIAs beginning in March 
2003, and vertigo beginning in October 2004.  See also the VA 
medical treatment records from March 2004 (indicating the Veteran 
experienced blurred vision).  There is also evidence of treatment 
for syncope, defined as "a temporary suspension of consciousness 
due to generalized cerebral ischemia, called also faint."  See 
VA medical treatment records dated in August and September 2004; 
see also Dorland's Illustrated Medical Dictionary 1845 (31st ed. 
2007).  Finally, the Veteran was also diagnosis with 
polyneuropathy in July 2006.

As such there is evidence of problems in service and current 
treatment for the symptoms described by the Veteran.  However, 
there is no evidence in his STRs that any treatment in service 
for disorientive episodes was related to a blow to the head as 
alleged in the Veteran's June 2006 statement.  As indicated 
above, the June 1960 STR attributed the Veteran's symptoms at 
that time to an "inadequate personality."  The Veteran's 
medical STRs were generated with a view towards ascertaining his 
then-state of physical fitness; they are akin to statements of 
diagnosis and treatment and are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Furthermore, none of the Veteran's medical treatment records 
indicate that any of his current treatment is due to 
manifestations of a prior head injury or are due to any 
neurological disorder.  The VA medical treatment records either 
indicate that they are due to "vasovagal etiology" (see the VA 
medical treatment record of August 2004), arythmia or atrial 
fibrillation (see the VA medical treatment records of January 
2005, July 2006), that his atrial fibrillation and diabetes 
mellitus are likely causes (see VA medical treatment record dates 
July 2005), or the nature of these problems is unexplained (see 
the VA medical treatment records dated in September 2004).  The 
Board notes, however, that some of the VA treatment records do 
report the Veteran's statements regarding a history of a head 
injury.  See the VA medical treatment records of August 2006, and 
February and May 2007.  As such, the Veteran's treatment records, 
although they show evidence of treatment for the dizziness and 
disorientation alleged by the Veteran, do not provide any 
evidence of a diagnosis of a disorder which could be 
characterized as the residuals of a head trauma.  There is also 
no evidence presented that the Veteran has the requisite training 
or experience necessary to render him competent to diagnose 
himself with such a condition.  See Layno, at 469; 38 C.F.R. 
§ 3.159(a)(1).  As such, here is no competent medical evidence 
that the Veteran has been diagnosed with any disease or disorder 
indicated as the residuals of a head injury.  

The Board notes that the Veteran is capable of providing lay 
evidence of symptoms if those symptoms are later confirmed by a 
competent medical diagnosis.  See Jandreau v. Nicholson, 492 
F.3d. 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. 
§ 3.159(a)(2).  That is not the case in this instance; there is 
no evidence of any competent medical examiner confirming the 
diagnosis alleged by the Veteran.  In fact, the medical evidence 
of record indicates that the Veteran does not currently 
experience a disorder which might be connected to any in-service 
head injury.  The Veteran was provided with a VA medical 
examination, by a certified physician's assistant in July 2009.  
See, e.g., Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding 
that an examination required under 38 U.S.C.A. 
§ 5103A may be conducted by a nurse practitioner, rather than a 
physician).  The examiner reviewed the Veteran's claims file and 
medical record, noting his claims of an in-service head injury, 
and in-service diagnosis of inadequate personality.  The examiner 
also noted the Veteran's current treatment for diabetic 
neuropathy and ischemic attacks due to atrial fibrillation, 
recording there was no current evidence of treatment for 
headaches.  See also the VA medical treatment record of September 
2004.  After thoroughly examining the Veteran the July 2009 
examiner concluded that the Veteran neurological examination 
revealed "distal sensory polyneuopathy... most likely due to his 
diabetes," and "TIA[s which are] most likely related to his 
atrial fibrillation."  The examiner concluded that the Veteran's 
neurological examination and history did not reveal any disorder 
which could be related to the Veteran's in-service head injury.  

The July 2009 opinion is thorough, and involves a review of the 
Veteran's history and the current symptoms which the Veteran 
indicates are due to his in-service head injury.  The probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  As such, the competent medical 
evidence of record indicates that the Veteran does not experience 
any current residuals of an in-service head injury, and that his 
current disorders are related to his diagnosis of and treatment 
for diabetes mellitus and atrial fibrillation.  Without competent 
evidence of treatment for, or a diagnosis of, any residuals of a 
head truama, and probative evidence against such a diagnosis, 
service connection cannot be granted.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

Without the requisite element of a current condition, there is no 
basis for further analysis of the in-service incident or nexus 
requirements for these disorders.  See Shedden, at 1167.  Nor is 
there any basis to analyze the Veteran's chronic symptoms or 
continuity of symptomatology without a current illness.  
38 C.F.R. § 3.303(b); Savage, at 494-97.

The Board notes that the Veteran was diagnosed with a personality 
disorder, indicated as inadequate personality, during service.  
See the June 1960 STR.  With regard to the Veteran's in-service 
diagnosis of a personality disorder, congenital or developmental 
defects such as personality disorders are not "diseases" or 
"injuries" within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  Defects are defined as 
"structural or inherent abnormalities or conditions which are 
more or less stationary in nature." VAOPGCPREC 82-90.  However, 
disability resulting from a mental disorder that is superimposed 
upon a personality disorder during service may be service-
connected. 38 C.F.R. § 4.127.  See VAOPGCPREC 82- 90, 55 Fed. 
Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 
(March 5, 1985)].  As such, the Veteran may not be service-
connected for his in-service diagnosis of a personality disorder.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for the residuals of an in-service head injury 
with no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for the residuals of a head injury is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


